Citation Nr: 0907911	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-29 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 2, 2006 
for the grant of service connection for a scar, associated 
with status post (s/p) bunionectomy s/p surgery with 
degenerative joint disease (DJD), right foot.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The rating decision on appeal granted service connection for 
the bunionectomy residuals with arthritis effective the date 
of the claim, December 21, 2005.  Service connection was also 
granted for residual scarring, with an effective date of 
August 2, 2006, the date of medical examination showing the 
residual scarring.  The effective date of service connection 
for the scarring is at issue.


FINDING OF FACT

On December 21, 2005 the Veteran submitted a claim for 
entitlement to service connection for residuals of a right 
bunionectomy s/p surgery with DJD.  The Veteran's scar is a 
residual of his right bunionectomy. 


CONCLUSION OF LAW

The criteria for an effective date of December 21, 2005, but 
no earlier, for the grant of service connection for a scar, 
associated with status post (s/p) bunionectomy s/p surgery 
with degenerative joint disease (DJD), right foot, have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veteran's Claims and Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159 (2008).  In this case, the Veteran argues 
that he is entitled to an effective date of December 21, 2005 
for the award of service connection for scar, status post 
(s/p) bunionectomy s/p surgery with degenerative joint 
disease (DJD), right foot.  An effective date of December 21, 
2005 is being awarded by this decision; therefore, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, even assuming, without deciding, that any error 
was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and will not be 
further discussed.  

The Veteran argues that his claim was submitted to the RO on 
December 21, 2005 and that should be the effective date for 
the award of service connection.

The assignment of an effective date for an award of service 
connection is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore." 38 U.S.C.A. § 5110(a).  
The implementing regulation, 38 C.F.R § 3.400, clarifies that 
the effective date of service connection and compensation 
based on an original claim will be "the date of the receipt 
of the claim or the date entitlement arose, whichever is 
later."  This is the case where the service connection claim 
is filed more than1 year after separation from service.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts of each case, with 
reasonable doubt resolved in favor of the claimant.  However, 
the rule concerning reasonable doubt is not a means for 
reconciling either actual conflict or contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, in which case the Veteran will prevail on 
his claim, or whether the preponderance of the evidence is 
against the claim, in which case the Veteran's claim will be 
denied.  See, e.g. Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 

In this case, the Veteran submitted a claim for entitlement 
to service connection for residuals of a right bunionectomy 
s/p surgery with DJD on December 21, 2005.  The Veteran's 
claim was sufficient to encompass scarring associated with 
the bunionectomy.  Although an effective date of December 21, 
2005 was assigned for service connection of the Veteran's 
bunionectomy s/p surgery with DJD, right foot, which is not 
on appeal herein, a later effective date, August 2, 2006, was 
assigned for service connection of the associated scar.  
August 2, 2006 is the date VA examined the Veteran in 
connection with his claim.

The Veteran's service records show the Veteran had a 
bunionectomy, right great toe, while the Veteran was on 
active duty, which caused a scar.  The Veteran's service 
treatment records indicate that he continued to experience 
right toe pain and swelling along the scar line subsequent to 
surgery.  The Veteran complained of continued right foot pain 
at his separation examination in April 1979.

The Veteran submitted private medical records in support of 
his claim.  These records documented the Veteran's right toe 
pain and DJD of the right great toe.  The Veteran's scar was 
visible upon inspection in October 2005 as evidenced by a 
private medical record of that date.  As set forth above, the 
Veteran was examined by VA in connection with his claim on 
August 2, 2006.  This was the Veteran's first VA examination 
of his right foot.  The examiner noted that there was a scar 
over the medial aspect of the first metatarsophalengeal joint 
two inches in length by approximately one quarter inch in 
width.  There was stated pain to palpation over the scar in 
its entirety, even to extremely light touch.  

The Board concludes that the date of the Veteran's claim, 
December 21, 2005, is the appropriate effective date of 
service connection for his right great toe scar.  Viewing the 
evidence in the light most favorable to the Veteran, the 
Board cannot conclude that the Veteran's entitlement to 
service connection for his right great toe scar arose after 
the date that his claim was filed.



ORDER

An effective date of December 21, 2005 for the grant of 
service connection for scar, status post (s/p) bunionectomy 
s/p surgery with degenerative joint disease (DJD), right 
foot, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


